Case: 09-50970     Document: 00511196492          Page: 1    Date Filed: 08/06/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 6, 2010
                                     No. 09-50970
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

NAPOLEON LAJUAN RANDALL,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 1:05-CR-63-2


Before BARKSDALE, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
        Napoleon Lajuan Randall challenges his guilty-plea conviction for attempt
to possess with intent to distribute cocaine, in violation of 21 U.S.C.
§ 841(b)(1)(C). Randall claims his trial counsel was ineffective because: at
sentencing, counsel denied Randall was the drug transaction’s financial source,
despite Randall’s admission in the factual basis, resulting in the loss of a
three-level acceptance-of-responsibility reduction; and, counsel failed to



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50970   Document: 00511196492 Page: 2        Date Filed: 08/06/2010
                                No. 09-50970

investigate the facts of the case and erroneously advised Randall concerning the
charges against him, causing his guilty plea to be unknowing and involuntary.
      The record is insufficiently developed, however, to allow consideration
now of Randall’s claims of ineffective assistance of counsel; they generally
“cannot be resolved on direct appeal when [they have] not been raised before the
district court since no opportunity existed to develop the record on the merits of
the allegations”. United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006)
(quoting United States v. Pierce, 959 F.2d 1297, 1301 (5th Cir. 1992)).
      AFFIRMED.




                                        2